Per Cueiam.
This was an action of trespass de bonis asportatis, brought by George G. Wilder and others, as trustees of “ The Colorado Oil Association,” against Francis Gallup et al. There was a judgment taken in the court below by default, and the damages assessed without the intervention of a jury. In a case of this kind the assessment of damages by the court was clearly erroneous. A jury should have been called. See the case of Jones v. Stevens, ante, 67, decided by this court. The judgment of the court below is reversed and remanded for further proceedings.

Reversed.